Order entered September 18, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-20-00098-CV

                      RYAN GALLAGHER, Appellant

                                    V.

                    COLLIN COUNTY, ET AL., Appellees

             On Appeal from the 416th Judicial District Court
                          Collin County, Texas
                 Trial Court Cause No. 416-00049-2020

                                   ORDER

     Before the Court are appellant’s September 8, 2020 motion for summary

judgment and September 13, 2020 further motion for summary judgment. We

DENY the motions.


                                         /s/   ROBERT D. BURNS, III
                                               CHIEF JUSTICE